Citation Nr: 1637481	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-37 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral pes cavus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2009.  

In his August 2010 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.   In a subsequent February 2011 statement, the Veteran withdrew such hearing request.  38 C.F.R. § 20.704(e) (2015).

The appeal was previously remanded in March 2014, and, as to the issue remaining on appeal, again in September 2014.  During the course of appellate development, in a rating decision dated in November 2014, the Agency of Original Jurisdiction (AOJ) granted service connection for additional foot disabilities, as secondary to service-connected pes cavus.  Specifically, service connection was granted for hallux valgus of the left foot, assigned a 10 percent rating, and for bilateral plantar fasciitis with degenerative arthritis, assigned a 10 percent rating, both effective August 26, 2009.  The Veteran has not initiated an appeal as to the ratings assigned for the additional disabilities.  Therefore, only the issue of the rating assigned for pes cavus is before the Board.

The issue of entitlement to service connection for bilateral pes planus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In this regard, service treatment records show a diagnosis of pes planus at separation, and the May 2014 VA examination also reported a diagnosis of pes planus, onset 1967.  In the September 2014 VA opinion, the examiner found that pes planus was not secondary to service-connected pes cavus, but did not address the question of direct service connection for pes planus.  The Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the pendency of the claim, the Veteran has not had pes cavus.  

2.  The Veteran has symptoms of some limitation of dorsiflexion in the left ankle, bilateral definite tenderness under the metatarsal heads, and shortened plantar fascia, which cannot, based on the evidence of record, be dissociated from the service-connected pes cavus, but he does not have any toes tending to dorsiflexion, limitation of dorsiflexion to the right ankle, or marked tenderness under the metatarsal heads.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral pes cavus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5278 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify has been met.  See September 2009 and September 2014 VCAA correspondence.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  Records were requested from the Social Security Administration (SSA), but that agency responded, in January 2010, that the Veteran was in receipt of SSA benefits based on age, and not disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).

The Board remanded the appeal in 2014, to obtain additional treatment records, as well as a current VA examination, and, subsequently, an opinion.  The May 2014 VA examination report and September 2014 opinion are thorough, and adequate upon which to base a decision with regard to the Veteran's increased rating claim.  The Board is satisfied that there has been substantial compliance with the requirements of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist with respect to obtaining VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2015); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In November 1996, service connection for bilateral pes cavus with plantar fasciitis was granted, with a 10 percent rating assigned under diagnostic code 5278.  He filed a claim for an increased rating in August 2009, and the current appeal ensues from the RO's denial of that claim.  

The Board notes that on the recent May 2014 VA examination of the Veteran's feet, in addition to pes cavus, the examiner diagnosed bilateral pes planus (beginning July 1967), left hallux valgus (beginning 1994-95), bilateral plantar fasciitis (right foot beginning in the 1970s and left foot beginning in 1994-95), as well as bilateral degenerative arthritis of the feet (beginning February 2002).  Accordingly, pursuant to the Board remand, in September 2014, a supplemental opinion was obtained from the examiner who had examined the Veteran in May 2014.  The examiner stated that the Veteran did not currently have pes cavus, but instead, had pes planus, a condition which could not exist at the same time as pes cavus, because pes cavus was an abnormally high arch, while pes planus was an abnormally low arch.  

The examiner also stated that the Veteran had hallux valgus of the left foot, bilateral plantar fasciitis, and bilateral degenerative arthritis, all of which were due to pes cavus and/or pes planus.  As a consequence, the AOJ granted service connection for hallux valgus of the left foot on a secondary basis, and assigned a 10 percent rating under Diagnostic Code 5280.  In addition, the AOJ granted service connection for bilateral plantar fasciitis with degenerative arthritis, also on a secondary basis, and assigned a 10 percent rating under Diagnostic Codes 5010-5276.  The AOJ did not consider the issue of service connection for pes planus, which has been REFERRED to the RO in the INTRODUCTION section, above.


With respect to the issue on appeal, i.e., entitlement to an increased rating for pes cavus, the examiner found that pes cavus was not currently present.  In reviewing the file, the Board notes that service treatment records report pes cavus during service, but pes planus was noted on the separation examination.  On the VA examination in March 1969, there was some deepening of his medial arches, but midfoot and forefoot were relatively normal.  X-rays did not show any signs of pes cavus, and the longitudinal tarsal arches were within normal limits.

Subsequent records show treatment primarily for conditions such as bunions and plantar fasciitis.  Although the Veteran reported foot pain, neither pes planus nor pes cavus was explicitly noted.  On a VA examination in November 2002, the examiner concluded there was a "definite increase in bilateral pes cavus."  However, the findings consisted chiefly of the Veteran reporting his history of symptoms involving pain in his feet.  No findings were noted except some swelling in the arches; in particular, there were no specific findings as to the presence or absence of either pes cavus or pes planus.   

However, the December 2009 VA examination diagnosed bilateral pes cavus, as well as plantar fasciitis, although no specific report of the anatomical status of the arch was noted.  Findings included painful plantar aspect of the left foot and dorsiflexion limited to 10 degrees (normal being to 20 degrees, per 38 C.F.R. § 4.71a, Plate II).  The right foot displayed tender plantar fascia, with no other abnormalities.  

VA podiatry clinic records dated from June 2009 to February 2011 show only plantar fasciitis, with no mention of pes cavus or pes planus.  However, podiatry clinic records dated from April 2012 to January 2014 show bilateral pes planus.  Thus, there is considerable evidence of record in support of the examiner's conclusion that the Veteran has pes planus, and not pes cavus, dating back to the service separation examination which reported only pes planus, as well as the 1969 VA examination that did not show pes cavus.  

Nevertheless, service connection remains in effect for pes cavus.  Indeed, the 10 percent rating for pes cavus has been in effect for more than 20 years, and, as such, is protected.  38 C.F.R. § 3.951(b).  Thus, the issue of whether a higher rating is warranted must still be addressed.  

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Slight acquired claw foot is rated noncompensably (0 percent) disabling.  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a, Code 5278.

As can be seen, at least some of these symptoms, such as a shortened plantar fascia and tenderness under the metatarsal heads, would appear to be associated with the now service-connected plantar fasciitis, and not pes cavus.  However, the examiner in the September 2014 opinion, although reporting that the Veteran did not have pes cavus, but did have plantar fasciitis, did not explicitly distinguish symptoms of plantar fasciitis.  The Board does not possess the necessary medical expertise to distinguish the symptoms, with the possible exception of a shortened plantar fascia, which by its name alone might be considered to be associated with plantar fasciitis.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision).  However, the AOJ rated the plantar fasciitis, along with the degenerative arthritis, as analogous to pes planus, under Diagnostic Code 5276.  Thus, the Board must consider all symptoms listed under Diagnostic Code 5278 as due to pes cavus, for purposes of this appeal.  See Mittlieider v. West, 11 Vet. App.181 (1998) (holding that if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability).

The VA examination in May 2014 revealed definite tenderness under the metatarsal heads and shortened plantar fascia.  The December 2009 VA examination disclosed a painful plantar aspect of the left foot and dorsiflexion limited to 10 degrees (normal being to 20 degrees, per 38 C.F.R. § 4.71a, Plate II).  The right foot displayed tender plantar fascia, with no other abnormalities.  

Thus, although the great toe is not dorsiflexed; indeed, pes cavus has not specifically been shown, there is some limitation of dorsiflexion at the left ankle, and definite tenderness under the metatarsal heads, reflective of a 10 percent rating.  Also present are shortened plantar fascia, a criterion for a 30 percent rating.  However, the criteria for a 30 percent rating are linked by the word "and," indicating all or at least more than one criterion must be present.  Here, no toes are tending toward dorsiflexion, let alone all toes.  Limitation of dorsiflexion in the right ankle is to only 10 degrees, not to right angle, i.e., 0 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Tenderness under the metatarsal heads has not been described as "marked."  Accordingly, the Board finds that the symptomatology does not more closely approximate a higher rating of 20 (unilateral) or 30 (bilateral) percent.  

The Board has considered the application of other diagnostic codes, particularly DC 5284 for "other" foot injuries.  However, in Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the Court held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  The Court explicitly rejected the appellant's argument that to rate under Diagnostic Code 5284, for "foot injuries, other," would not be rating by analogy; the Court held that to do so would ignore the plain meaning of the term "other," and would make the remaining eight foot-related diagnostic codes redundant.  Thus, given that the Veteran's bilateral pes cavus, is specifically listed in the rating schedule by DC 5278, the Board finds that this is the appropriate diagnostic code to apply.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the VA examination in December 2009 specifically noted that there was no additional limitation of motion after repetitive testing.  There was no change with passive range of motion testing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Additional functional impairment was indicated in the May 2014 VA examination, but the examiner was unable to quantify the additional impairment.  Moreover, since as a factual matter, the Veteran does not have pes cavus, but does have a number of other foot conditions, service-connected and non-service-connected, the Board finds that it would not be appropriate to assign any possible functional impairment to pes cavus.  

The Board has also considered whether the Veteran's claim should be referred for extraschedular rating.  See 38 C.F.R. § 3.321 (b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).   The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service connected pes cavus symptomatology is contemplated and reasonably described by the rating criteria under Diagnostic Code 5278.  Accordingly, the Board finds that a comparison of the Veteran's pes cavus with the schedular criteria do not show that is presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321 (b) (2015).  The available schedular evaluations are adequate to rate his disability.  

Given the above, the Board finds that the weight of the evidence establishes that a rating in excess of 10 percent is not warranted for pes cavus.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	(ORDER ON NEXT PAGE)


ORDER

An evaluation in excess of 10 percent for bilateral pes cavus is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


